-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 9, 11, 15-18, 20-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kashchenko, U.S. 2019/0077308 (hereinafter 308. 308 is a CIP of application 15/700,390, now U.S. 10,173,586. With respect to this examination, 308 finds full support from U.S. 10,173,586).
	On claim 1, 586 cites: 
A safety system, comprising: 
an imaging device disposed in an associated vehicle, the imaging device capturing an image of an associated driver disposed in the associated vehicle and of an interior of the associated vehicle, and generating driver head image data representative of the captured image of the associated driver disposed in the associated vehicle and of the interior of the associated vehicle (figure 1A, 2A-2D, 3A and [0049, 51, 53, and 66] determining a driver’s gaze using cameras (sensor/camera 106)); and 
a control device comprising: 
a processor (control module 110); 

a non-transient memory device operatively coupled with the processor (figure 1B, database 150), the non-transient memory device storing safe attention model data (rules 152) comprising a recommended value range of a driver road attention parameter of a monitored driver attention condition of the associated vehicle ([0047] the attention is to using the turn signal, which is the cited “lack of blinker events”); 
driver head direction logic stored in the non-transient memory device ([0048] and figure 1B, fixation module 130), the driver head direction logic being executable by the processor to: 
process the driver head image data to determine a facing direction of the head of the associated driver (as above, turning of the driver’s head and/or movement of the eyes); and 
generate driver head facing direction data, the driver head facing direction data being representative of the determined facing direction of the head of the associated driver ([0049 and 50] and figures 2A-2D, identifies a change in the driver’s gaze); 
control logic stored in the non-transient memory device (figure 1B, database 150 storing rules 152), the control logic being executable by the processor to: 
process the driver head facing direction data to determine an operational value of the driver road attention parameter of the monitored driver attention condition of the associated vehicle ([0047] failing to engage turn signal responsive to distance crossroads); 

determine driver road attention compliance in accordance with a result of the comparison between the recommended value range and the determined operational value of the driver road attention parameter of the monitored driver attention condition of the associated vehicle (see above); 
relate the determined driver road attention compliance to an operational value of a parameter of a monitored condition of a safety event system ([0047] lack of blinker events); 
determine an adjustment value for modifying a setting of the safety event system in accordance with the determined driver road attention compliance related to the operational value of the parameter of the monitored condition of the safety event system; and transmit the adjustment value for modifying the setting of the safety event system ([0045-47] changing the detection rule 152 wherein the driver isn’t likely to manually engage the turn signal, the detection module 120 determines that the detection rule 152 should be used to automatically engage the turn indicator 102). 
On claim 2, 308 discloses:  
The safety system as set forth in claim 1, wherein the safety event system is on the associated vehicle, the safety system further including: 

On claim 4, 308 discloses: 
 The safety system as set forth in claim 1, wherein: the safety event system is a lane departure warning system. [0044] discloses the example of the driver changing directions from a road currently traveled to one about to be encountered at an intersection. The claimed “lane departure warning system” is considered to be the act of the driver making the turn from a present lane to another lane without manually engaging the turning signal 102 but the turn signal is automatically engage through detection rule 152 per [0047]. 
On claim 5, 308 discloses: 
The safety system as set forth in claim 1, wherein: the safety event system is danger detection system. See the rejection of claim 4 wherein the “danger detection system” is the cited automatic turn signal engagement embodiment disclosed in 308. 
On claim 6, 308 discloses: 

the driver head location logic is executable by the processor to: 
process the driver head image data together with the imaging device position data to determine a location of the driver's head relative to the one or more structures of the associated vehicle ([0035] and figures 1A and 1B, driver sensors determining driver gaze); and 
generate driver's head location data, the driver's head location data being representative of the determined location of the head of the associated driver relative to the one or more structures of the associated vehicle ([0049 and 50] and figures 2A-2D, identifies a change in the driver’s gaze). 

On claim 8, 308 discloses:  
The safety system as set forth in claim 6, wherein: the control logic is executable by the processor to process the driver head facing direction data together with the driver's head location data to determine the operational value of the driver road attention parameter. See the rejection of claim 1 as the embodiment relates to the driver’s failure to use the cited turn signal. 

On claim 9, 308 cites: 


On claim 11, 308 cites: 
The safety system as set forth in claim 9, wherein: the safety event system is headway keeping aid. [0038] “a time before collision with identified obstacles in the lane without changing speed and direction of the motor vehicle, the time to enter an identified intersection, and so forth.” Additionally, [0038] discloses “an average speed of a motor vehicle 100 for a given period of time.” Thus, from these two known factors, a distance between one vehicle to another can be derived by taking account the time between one vehicle to another and using the user’s vehicle speed. 

On claim 15, 308 cites: 
A safety system, comprising: 
an imaging device disposed in an associated vehicle, the imaging device capturing an image of an associated driver disposed in the associated vehicle and of an interior of the associated vehicle, and generating driver head image data representative of the captured image of the associated driver disposed in the associated vehicle and of the interior of the associated vehicle; 

an image data input operatively coupled with the processor, the image data input receiving the driver head image data from the imaging device; 
a non-transient memory device operatively coupled with the processor, the non-transient memory device storing safe attention model data comprising a recommended value range of a driver road attention parameter of a monitored driver attention condition of the associated vehicle; 
driver head direction logic stored in the non-transient memory device, the driver head direction logic being executable by the processor to: 
process the driver head image data to determine a facing direction of the head of the associated driver; and 
generate driver head facing direction data, the driver head facing direction data being representative of the determined facing direction of the head of the associated driver; 
control logic stored in the non-transient memory device, the control logic being executable by the processor to: process the driver head facing direction data to determine an operational value of the driver road attention parameter of the monitored driver attention condition of the associated vehicle; 
perform a comparison between the recommended value range of the driver road attention parameter and the determined operational value of the driver road attention parameter of the monitored driver attention condition of the associated vehicle; 
determine driver road attention compliance in accordance with a result of the comparison between the recommended value range and the determined operational 
relate the determined driver road attention compliance to an operational value of a parameter of a monitored condition of a safety event system of the associated vehicle; 
determine an adjustment value for modifying a setting of the safety event system in accordance with the determined driver road attention compliance related to the operational value of the parameter of the monitored condition of the safety event system; and 
an output operatively coupled with the processor and with an input of the safety event system, the output selectively receiving the adjustment value for modifying the safety event system setting, and delivering the adjustment value to the safety event system for effecting a modification of the setting of the safety event system of the associated vehicle. 
See the rejection of claim 1 which discloses the same subject matter as claim 15, wherein claim 15 is rejected for the same reasons articulated in the rejection of claim 1. 
On claim 16, 308 cites: 
The safety system as set forth in claim 15, wherein: the safety event system is danger detection system. [0044] discloses the example of the driver changing directions from a road currently traveled to one about to be encountered at an intersection. The claimed “lane departure warning system” is considered to be the act of the driver making the turn from a present lane to another lane without manually engaging the turning signal 102 but the turn signal is automatically engage through detection rule 152 
On claim 17, 308 cites: 
The safety system as set forth in claim 16, wherein: the safety event system is a lane departure warning system. See the rejection of claim 4 wherein the “danger detection system” is the cited automatic turn signal engagement embodiment disclosed in 308. 

On claim 18, 308 cites: 
The safety system as set forth in claim 15, wherein: if the determined driver road attention compliance indicates the associated driver is in an inattention state, the operational value of the parameter of the monitored condition of the safety event system is modified by the adjustment value to warn the associated driver at an earlier time based on the monitored condition.  See the rejection of claim 9 which discloses the same claimed subject matter as claim 18, wherein claim 18 is rejected for the same reasons articulated in the rejection of claim 9.

On claim 20, 308 cites: 
The safety system as set forth in claim 15, wherein: the safety event system is headway keeping aid. [0038] “a time before collision with identified obstacles in the lane without changing speed and direction of the motor vehicle, the time to enter an identified intersection, and so forth.” Additionally, [0038] discloses “an average speed of a motor vehicle 100 for a given period of time.” Thus, from these two known factors, a distance 


On claim 21, 308 cites: 
A method of modifying a setting of a safety event system, the method comprising: 
capturing an image of an associated driver disposed in an associated vehicle and of an interior of the associated vehicle (figure 1A, 2A-2D, 3A and [0049, 51, 53, and 66] determining a driver’s gaze using cameras (sensor/camera 106)); 
generating driver head image data representative of the captured image of the associated driver disposed in the associated vehicle and of the interior of the associated vehicle (see [0053, 66] and previously disclosed cameras 106 and figure 3B digital image); 
determining a facing direction of the head of the associated driver based on the driver head image data ([0048] and figure 1B, fixation module 130); 
generating driver head facing direction data representing the determined facing direction of the head of the associated driver ([0049 and 50] and figures 2A-2D, identifies a change in the driver’s gaze); 
based on the driver head facing direction data, determining an operational value of the driver road attention parameter of a monitored driver attention condition of the associated vehicle ([0047] failing to engage turn signal responsive to distance crossroads); 

determining driver road attention compliance in accordance with a result of the comparison between the recommended value range and the determined operational value of the driver road attention parameter of the monitored driver attention condition of the associated vehicle (see above); 
relating the determined driver road attention compliance to an operational value of a parameter of a monitored condition of the safety event system ([0047] lack of blinker events); 
determining an adjustment value for modifying the setting of the safety event system in accordance with the determined driver road attention compliance; and 
transmitting the adjustment value for modifying the setting of the safety event system ([0045-47] changing the detection rule 152 wherein the driver isn’t likely to manually engage the turn signal, the detection module 120 determines that the detection rule 152 should be used to automatically engage the turn indicator 102).
On claim 22, 308 cites: 
The method of modifying a setting of a safety event system as set forth in claim 21, further including: modifying the setting of the safety event system. As above, [0047] execute rule 152.
On claim 24, 308 cites: 

generating driver's head location data, the driver's head location data representative of the determined location of the head of the associated driver relative to the one or more structures of the associated vehicle ([0049 and 50] and figures 2A-2D, identifies a change in the driver’s gaze). 

On claim 25, 308 cites:
The method of modifying a setting of a safety event system as set forth in claim 24, further including: determining the operational value of the driver road attention parameter based on the driver head facing direction data and the driver's head location data. See the rejection of claim 1 as the embodiment relates to the driver’s failure to use the cited turn signal.
On claim 26, 308 cites: 
The method of modifying a setting of a safety event system as set forth in claim 25, further including: if the determined driver road attention compliance indicates the associated driver is in an inattention state, modifying the operational value of the parameter of the monitored condition of the safety event system by the adjustment value to warn the associated driver at an earlier time based on the monitored condition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10, 19, and 27 are rejected under 35 U.S.C. 103 as being obvious over Kashchenko, U.S. 2019/0077308 (hereinafter 308).
On claim 7, 308 discloses except: 
The safety system as set forth in claim 6, wherein: the one or more structures of the associated vehicle includes a windshield.
308, as disclosed in [0049] and figure 2A, a left mirror 109 used to determine the position of a driver’s gaze. 308 doesn’t disclose storing position data representative of a 
However, it would have been obvious at the time the claimed invention was filed to further include into 308 the alternative of including a structural part of the vehicle. 308 clearly establishes references positions throughout a driver’s cabin used to determine the position of a driver’s gaze. Even though 308 doesn’t disclose using the claimed “windshield” as a point of reference to gage a driver’s gaze, the disclosed embodiment clearly includes several limited but known alternative areas in the cabin with which sensors may be used to monitor a user’s gaze, among them, is the cited windshield shown in figure 1A.
Thus, it would have been obvious at the time the claimed invention was filed to try and use the cited windshield as a reference point to determine a driver’s gaze. MPEP 2143. I. (E). “Obvious to try.”

On claim 10, 308 cites except: 

if the determined driver road attention compliance indicates the associated driver is in an inattention state, the operational value of the parameter of the monitored condition of the safety event system is modified by the adjustment value to warn the associated driver at an earlier time if the associated vehicle crosses the lane. 
In the rejection of claim 1, 308 discloses an embodiment wherein when a driver is discloses to have a known history of not engaging his turn signal when changing from one lane to another, the rules module 152 automatically turns on the turn signal for him responsive to the anticipated lane changing. In other words, the turn signal is engage at a time when the driver won’t be engaging the turn signal. 308 doesn’t specifically disclose warning the associated driver at an earlier time. 
However, it would have been obvious at the time the claimed invention was filed to further include into 308 the embodiment of warning any driver using the turn signal embodiment found in 308 to apprise the user of the automatically engaged turn signal. Within any vehicle, it is known turn signals are not only provided for drivers of other cars but also to the driver of his own vehicle where the cabin is equipped with internal signal lights to apprise the driver that his turn signal is on. One of ordinary skill in the art would include this feature with a likelihood of success. With respect to the surmised “internal signal lights,” the examiner asserts an “Official Notice,” per MPEP 2144.03. 
On claim 19, 308 cites except: 
to warn the associated driver at an earlier time if the associated vehicle crosses the lane. 
In the rejection of claim 1, 308 discloses an embodiment wherein when a driver is discloses to have a known history of not engaging his turn signal when changing from one lane to another, the rules module 152 automatically turns on the turn signal for him responsive to the anticipated lane changing. In other words, the turn signal is engage at a time when the driver won’t be engaging the turn signal. 308 doesn’t specifically disclose warning the associated driver at an earlier time. 
However, it would have been obvious at the time the claimed invention was filed to further include into 308 the embodiment of warning any driver using the turn signal embodiment found in 308 to apprise the user of the automatically engaged turn signal. Within any vehicle, it is known turn signals are not only provided for drivers of other cars but also to the driver of his own vehicle where the cabin is equipped with internal signal lights to apprise the driver that his turn signal is on. One of ordinary skill in the art would include this feature with a likelihood of success. With respect to the surmised “internal signal lights,” the examiner asserts an “Official Notice,” per MPEP 2144.03.

On claim 27, 308 cites except: 
to warn the associated driver at an earlier time if the associated vehicle is crossing the lane. 
In the rejection of claim 1, 308 discloses an embodiment wherein when a driver is discloses to have a known history of not engaging his turn signal when changing from one lane to another, the rules module 152 automatically turns on the turn signal for him responsive to the anticipated lane changing. In other words, the turn signal is engage at a time when the driver won’t be engaging the turn signal. 308 doesn’t specifically disclose warning the associated driver at an earlier time. 
However, it would have been obvious at the time the claimed invention was filed to further include into 308 the embodiment of warning any driver using the turn signal embodiment found in 308 to apprise the user of the automatically engaged turn signal. Within any vehicle, it is known turn signals are not only provided for drivers of other cars but also to the driver of his own vehicle where the cabin is equipped with internal signal lights to apprise the driver that his turn signal is on. One of ordinary skill in the art would include this feature with a likelihood of success. With respect to the surmised “internal signal lights,” the examiner asserts an “Official Notice,” per MPEP 2144.03. 

Claims 3, 12, 14, 23, and 28 are rejected under 35 U.S.C. 103 as being obvious over Kashchenko, U.S. 2019/0077308 (hereinafter 308) in view of Gutta et al., U.S. 2002/0140562.
On claim 3, 308 cites except:
The safety system as set forth in claim 1, wherein: the monitored driver attention condition is based on an elapsed time the driver head facing direction data indicates the associated driver last looked at a roadway along which the associated vehicle is traveling. 308 discloses in [0035] and figures 1A and 1B, driver sensors determining driver gaze towards a certain direction during the driver’s directing of the vehicle to a certain direction. 308 doesn’t disclose the excepted claim limitations.
In the same art of driver direction detection, Gutta, [0025], discloses an embodiment wherein it is foreseen that a system could be coupled to the accelerator or vehicular braking system and if the driver's gaze and facial pose are not returned to the forward direction of travel within a predetermined amount of time, the speed of travel of the vehicle will be gradually reduced until the driver redirects his gaze and facial pose to the forward direction of travel. This is accompanied by alarms and other indicators to apprise the driver of his perceived inattentive state. 
It would have been obvious at the time the claimed invention was filed to modify 308’s embodiment using the features disclosed in Gutta such that the claimed invention is realized. Gutta discloses a known embodiment for automatically engaging safety systems, and thus, taking the place of a distracted driver’s responsibility for enabling such safety systems to keep the driver, his car, and his passengers safe from a 

On claim 12, 308 cites except:
The safety system as set forth in claim 11, wherein: the headway keeping aid is a headway distance keeping aid; 
the monitored condition of the headway distance keeping aid is a distance to a forward vehicle ([0038] “a time before collision with identified obstacles in the lane without changing speed and direction of the motor vehicle, the time to enter an identified intersection, and so forth.” Additionally, [0038] discloses “an average speed of a motor vehicle 100 for a given period of time.” Thus, from these two known factors, a distance between one vehicle to another can be derived by taking account the time between one vehicle to another and using the user’s vehicle speed); and 
if the determined driver road attention compliance indicates the associated driver is in an inattention state, the operational value of the parameter of the monitored condition of the safety event system is modified by the adjustment value to warn the associated driver at an earlier time if the distance from the associated vehicle to the forward vehicle is less than a predetermined headway distance.
In the rejection of claim 9, 308 discloses an embodiment wherein an inattentive driver is alleviated from experiencing a collision by a safety embodiment which automatically engages a turn signal responsive to the driver not make the turn signal as required. 308 doesn’t disclose an embodiment including the excepted claim limitations.

It would have been obvious at the time the claimed invention was filed to modify 308’s embodiment using the features disclosed in Gutta such that the claimed invention is realized. Gutta discloses a known embodiment for automatically engaging safety systems, and thus, taking the place of a distracted driver’s responsibility for enabling such safety systems to keep the driver, his car, and his passengers safe from a collision. Thus, one of ordinary skill in the art would have included this feature with a likelihood of success. 

On claim 13, 308 and Gutta cites: 
The safety system as set forth in claim 11, wherein: the headway keeping aid is a headway time keeping aid; the monitored condition of the headway time keeping aid is a time to a forward vehicle; and 
if the determined driver road attention compliance indicates the associated driver is in an inattention state, the operational value of the parameter of the monitored condition of the safety event system is modified by the adjustment value to warn the associated driver at an earlier time if the time from the associated vehicle to the forward vehicle is less than a predetermined headway time.

On claim 14, 308 cites except: 
The safety system as set forth in claim 9, wherein: the safety event system is a collision mitigation braking system; the monitored condition of the collision mitigation braking system is a collision mitigation braking event; if the determined driver road attention compliance indicates the associated driver is in an inattention state, the operational value of the parameter of the monitored condition of the safety event system is modified by the adjustment value to warn the associated driver at an earlier time of the collision mitigation braking event. 
In the rejection of claim 9, 308 discloses an embodiment wherein an inattentive driver is alleviated from experiencing a collision by a safety embodiment which automatically engages a turn signal responsive to the driver not make the turn signal as required. 308 doesn’t disclose an embodiment including the excepted claim limitations.
In the same art of automatic driving operations, Gutta, [0025] discloses a known embodiment wherein it is foreseen that a system could be coupled to the accelerator or vehicular braking system and if the driver's gaze and facial pose are not returned to the forward direction of travel within a predetermined amount of time, the speed of travel of the vehicle will be gradually reduced until the driver redirects his gaze and facial pose to the forward direction of travel. This is accompanied by alarms and other indicators to apprise the driver of his perceived inattentive state. 

On claim 23, 308 and Gutta cites: 
The method of modifying a setting of a safety event system as set forth in claim 21, further including: determining the monitored driver attention condition based on an elapsed time the driver head facing direction data indicates the associated driver last looked at a roadway along which the associated vehicle is traveling. See the rejection of claim 14 which discloses the same subject matter as claim 23, wherein claim 23 is rejected for the same reasons articulated in the rejection of claim 14. 

On claim 28, 308 and Gutta cites: 
The method of modifying a setting of a safety event system as set forth in claim 26, wherein the safety event system is a headway keeping aid and the monitored condition is a distance to a forward vehicle, the method further including: if the determined driver road attention compliance indicates the associated driver is in an inattention state, modifying the monitored condition of the headway keeping aid by the adjustment value to warn the associated driver at an earlier time if the distance from the 
See the rejection of claim 12 which discloses the same subject matter as in claim 28 and is rejected for the same reasons articulated in the rejection of claim 12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

3.         Claims 1-28 of the present application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/741,966. Although the conflicting claims are not identical, they are not patentably distinct from each other because they seek to encompass the same invention.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683